                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

LANCE WALTERS,                                       )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )       No. 2:19-cv-00415-JPH-DLP
                                                     )
REBECCA TRIVETT, et al.                              )
                                                     )
                             Defendants.             )


                               ENTRY ON PENDING MOTIONS

       This matter is before the Court for resolution of several motions by the parties.

                                  I. Motion for Change of Judge

       Plaintiff Lance Walters’ motion for change of judge, dkt. [63], is DENIED. Mr. Walters

alleges that the undersigned judge “has been bias[ed]” and “shown prejudice” toward him.

Mr. Walters explains these allegations only by stating that the undersigned judge has not ruled on

motions quickly and that he has ruled against Mr. Walters on certain motions. But “‘[j]udicial

rulings alone almost never constitute a valid basis’ for a recusal motion.” Grove Fresh Distribs.,

Inc. v. John Labatt, Ltd., 299 F.3d 635, 640 (7th Cir. 2002) (quoting Liteky v. United States, 510

U.S. 540, 555 (1994)). “Any bias must be proven by compelling evidence,” and “[t]he bias or

prejudice ‘must be grounded in some personal animus or malice that the judge harbors . . . of a

kind that a fair-minded person could not entirely set aside when judging certain persons or

causes.’” Id. (quoting United States v. Balistrieri, 779 F.2d 1191, 1201 (7th Cir. 1985)).

Mr. Walters has not shown bias by compelling evidence.




                                                1
                             II. Motions Regarding Motion to Dismiss

          Defendant Loice Mukona’s motion to join the Corizon defendants’ motion to dismiss, dkt.

[65], is GRANTED. Mr. Walters’ motion for extension of time, dkt. [71], is GRANTED. Mr.

Walters shall have through May 8, 2020, to respond to the motion to dismiss.

                                  III. Motions to Appoint Counsel

          Mr. Walters’ motions to appoint counsel, dkts. [72] and [79], are DENIED for the same

reasons set forth at dkt. 46. Mr. Walters remains competent to litigate this matter on his own at

least through the resolution of any motions for summary judgment.

                                       IV. Motion for Hearing

          Mr. Walters’ motion requesting a hearing, dkt. [74], is DENIED.

                                            V. Conclusion

          In sum:

          •   Mr. Walters’ motion for change of judge, dkt. [63], is denied.

          •   Ms. Mukona’s motion to join the Corizon defendants’ motion to dismiss, dkt.
              [65], is granted.

          •   Mr. Walters’ motion for extension of time, dkt. [71], is granted. Mr. Walters
              shall have through May 8, 2020, to respond to the motion to dismiss.

          •   Mr. Walters’ motions to appoint counsel, dkts. [72] and [79], are denied.

          •   Mr. Walters’ motion requesting a hearing, dkt. [74], is denied.

Finally, the clerk is directed to update the spelling of the following defendant’s name on the

docket:

             Current Spelling                                     Updated Spelling
 Loice Mulkona                                         Loice Mukona




                                                   2
SO ORDERED.

Date: 4/3/2020




Distribution:

LANCE WALTERS
103746
WESTVILLE - CF
WESTVILLE CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Douglass R. Bitner
KATZ KORIN CUNNINGHAM, P.C.
dbitner@kkclegal.com

Jeb Adam Crandall
BLEEKE DILLON CRANDALL ATTORNEYS
jeb@bleekedilloncrandall.com

Jane J. Handley
INDIANA ATTORNEY GENERAL
jane.handley@atg.in.gov

Adriana Katzen
BLEEKE DILLON CRANDALL ATTORNEYS
adriana@bleekedilloncrandall.com

Angela Marie Rinehart
KATZ KORIN CUNNINGHAM, P.C.
arinehart@kkclegal.com




                                              3
